DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 07/04/2022.
Claims 1, 3, 5-9, 12, 13,  15, 16, 18-21, 23-29, 31, 33-38, and 40 have been amended.
Claims 42-44 have been added.
Claims 10, 11,  14, have been canceled.
Claims 1-9, 12, 13, and 15-44 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statements filed 06/03/2022 and 074/04/2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Allowable Subject Matter

Claims 1-9, 12, 13, and 15-44 are allowed.  








Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes blockchain mining at hydrocarbon facility.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). I
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 07/04/2022.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
YOUTUBE.  “Using Natural Gas To Mine Bitcoin With Matthew Lohstroh.” (18 September 2019).  Retrieved online 04/16/2022. https://www.youtube.com/watch?v=TYpsZzlevow
WayBack Machine.  “New Century Exploration.”  (2022).  Retrieved online 04/16/2022. https://web.archive.org/web/20220401000000*/https://www.newcenturyexp.com/
WayBack Machine.  “New Century Exploration – What We Do.”  (2022).  Retrieved online 04/16/2022. https://web.archive.org/web/20220330234542/https://www.newcenturyexp.com/
YOUTUBE.  “Why is natural gas flared? What is the solution?”  (23 July 2015).  Retrieved online 04/17/2022.  https://www.youtube.com/watch?v=4_vEUnlOAs8

Foreign Art:
HANKE TIMO TOBIAS et al. “BLOCK MINING METHODS AND APPARATUS.” (WO 2015/077378 A1)
TAYLOR NINA. “This New Monetary Innovation Method/process Using Crypto Currency Applies To And For Entities, Which Require An Income/revenue Producing Asset Using Any Form Of Named/renamed Crypto Currency, Using Any Form Of Blockchain/chain Process Using The Wallet Which Mints/Mines New Coin Assets.” ((AU 2014/101324 A4)
TERRY GARY MCALISTER. “New Stock/share/bond Innovation Using Principle Mined Cryptographic Currency/digital Mining Assets/commodities Which Secondary Mine For Stock/share/bond Holders On/using The Blockchain/any Chain/shared Ledger On A Cryptographic Currency/digital Mining Assets/commodities Exchange.” (AU 2016/100178 A4)
MCALISTER GARY. “Blockchain Digital Mining Asset/Commodity Innovation For Private Placement, High Yield Investment, Tier 1,2,3, MTN Buy/sell Structured Financial Trading Programs And Platforms.”  (AU 2016/100394 A4)
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)